05/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               January 26, 2022 Session

       STATE OF TENNESSEE v. FELIPE GONZALEZ-MARTINEZ

                 Appeal from the Circuit Court for Jefferson County
                        No. 12826 O. Duane Sloane, Judge


                             No. E2021-00322-CCA-R3-CD


The defendant, Felipe Gonzalez-Martinez, appeals his Jefferson County Circuit Court Jury
convictions of rape of a child, arguing that the trial court erred by denying his motion to
suppress his pretrial statement to the police, by admitting into evidence a video recording
of the interview that produced his statement, by admitting into evidence handwritten notes
exchanged by the defendant and the victim, and by imposing consecutive sentences.
Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Ed Miller, District Public Defender, and Cashauna Lattimore, Assistant District Public
Defender, for the appellant, Felipe Gonzalez-Martinez.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Jimmy B. Dunn, District Attorney General; and Jeremy A. Ball,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The Jefferson County Grand Jury charged the defendant with three counts of
rape of a child for offenses against his 12-year-old niece between June 9, 2013, and June
8, 2014.

              At the defendant’s February 2020 trial, the victim’s mother testified that she
and her four children lived with the defendant, who was her ex-husband’s brother. In 2015,
the victim’s mother discovered handwritten notes that indicated “[t]hat something was
going on between” the defendant and the victim. She explained that “[t]he way [the victim]
was writing to [the defendant] and he was writing back to [the victim]” led her to believe
that “they were having sex.” The letters, which were exhibited to her testimony, contained
statements that suggested a sexual relationship between the defendant and the victim. The
victim’s mother said that she immediately confronted the victim, who admitted the
relationship, and the defendant, who denied the relationship.

               The victim identified handwritten notes she had exchanged with the
defendant. She said that they hid the handwritten notes “in the bathroom in-between the
towels.” The victim testified that she and the defendant were engaged in a sexual
relationship at the time they exchanged the notes and that, although she could not recall the
specific dates, she knew that she was 12 years old and in the sixth grade. She said that she
and the defendant engaged in sexual intercourse three times in the defendant’s bedroom at
their home in Talbott. During cross-examination, the victim testified that the sexual
relationship had ended some time before her mother discovered the notes.

              Jefferson County Sheriff’s Office Detective Pamela Taylor investigated the
allegations against the defendant. After she interviewed the victim, Detective Taylor
traveled to the defendant’s house on February 23, 2015, and “asked him to come to the
sheriff’s department.” The defendant agreed, and Detective Taylor drove him to the station
because he did not have a driver’s license. After agreeing to waive his constitutional rights,
the defendant provided a statement to Detective Taylor. The interview was recorded, but
Detective Taylor testified that the date and time stamp on the recording was not correct
because “the old system that we had at the sheriff’s department” “did not work well.”
Nevertheless, she testified that the recording accurately depicted the entirety of her
interview of the defendant. The video recording was admitted into evidence and played
for the jury.

               During the interview, the defendant told Detective Taylor that he had been
dating the victim’s mother, who was his brother’s ex-wife, for three years and that she and
her children lived with him. The defendant acknowledged having written the notes to the
victim and admitted that they exchanged notes by putting them in the towels in the
bathroom. He conceded that the notes “got out of hand a little” but initially insisted that
he was “not interested in her at all in that way.” Eventually the defendant acknowledged
that he and the victim had engaged in sexual intercourse “three times probably” during the
time when the victim’s mother was working nights and the victim was 12 years old. He
said that he did not wear a condom and that he had worried about getting the victim
pregnant.

              The defendant also provided a written statement about the offenses, which
was exhibited to Detective Taylor’s testimony and read to the jury. In his written statement,
the defendant denied having had sex with the victim and said that, instead, the victim came
                                             -2-
into his room “and wanted to have sex but all I did was hug her and comfort her and tell
her that everything was ok.”

                The State rested, and, following a Momon colloquy, the defendant elected
not to testify and chose to present no proof.

               Based upon this evidence, the jury convicted the defendant as charged of
three counts of rape of a child. Following a sentencing hearing, the trial court imposed
sentences of 25, 26, and 27 years and ordered them to be served consecutively to one
another for a total effective sentence of 78 years’ incarceration, to be served at 100 percent
by operation of law.

             The defendant filed a timely but unsuccessful motion for new trial followed
by a timely notice of appeal. In this appeal, the defendant challenges the denial of his
motion to suppress the statement he provided to Detective Taylor, the admission of the
video recording of his interview with Detective Taylor, the admission of the handwritten
notes exchanged by the defendant and the victim, and the imposition of consecutive
sentences.

                                 I. Defendant’s Statement

              The defendant raises two issues with regard to the statement he gave to
Detective Taylor. First, he argues that the trial court should have suppressed the statement
because the defendant did not knowingly and voluntarily waive his constitutional rights
before giving the statement. Second, he asserts that the trial court should not have admitted
the video recording of the statement into evidence because it was not properly
authenticated.

                                      A. Suppression

              Prior to trial, the defendant moved the trial court to suppress the contents of
the statement he gave to Detective Taylor, arguing that he “was placed under improper
influence,” that he did not knowingly and voluntarily waive his constitutional privilege
against self-incrimination, and that “the totality of the circumstances indicate that his
statement was not voluntary.”

             Neither party presented any live evidence at the June 20, 2017 hearing on the
defendant’s motion. Instead, the parties relied entirely on the contents of the video
recording of Detective Taylor’s interview of the defendant. The State argued that the
defendant “was not even in custody” and that the totality of the circumstances established
that, even if the defendant was “in custody on that date for purposes of custodial
                                             -3-
interrogation,” “we have a voluntary statement” because the defendant “was aware of what
he was doing.”

               A trial court’s factual findings on a motion to suppress are conclusive on
appeal unless the evidence preponderates against them. State v. Binette, 33 S.W.3d 215,
217 (Tenn. 2000); State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, questions of
credibility, the weight and value of the evidence, and the resolution of conflicting evidence
are matters entrusted to the trial judge, and this court must uphold a trial court's findings of
fact unless the evidence in the record preponderates against them. Odom, 928 S.W.2d at
23; see also Tenn. R. App. P. 13(d). The application of the law to the facts, however, is
reviewed de novo on appeal. State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998).

               The Fifth Amendment to the United States Constitution provides that “no
person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V; see also Malloy v. Hogan, 378 U.S. 1, 6 (1964) (holding “the Fifth
Amendment’s exception from compulsory self-incrimination” applicable to the states
through the Fourteenth Amendment). Similarly, Article I, section 9 of the Tennessee
Constitution provides that “in all criminal prosecutions, the accused . . . shall not be
compelled to give evidence against himself.” Tenn. Const. art. I, § 9.

               In Miranda v. Arizona, the United States Supreme Court held that “the
prosecution may not use statements, whether exculpatory or inculpatory, stemming from
custodial interrogation of the defendant unless it demonstrates the use of procedural
safeguards effective to secure the privilege against self-incrimination.” Miranda v.
Arizona, 384 U.S. 436, 444 (1966). The court defined “custodial interrogation” as
“questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.” Id. To
safeguard the privilege against self-incrimination, “[p]rior to any questioning, the person
must be warned that he has a right to remain silent, that any statement he does make may
be used as evidence against him, and that he has a right to the presence of an attorney,
either retained or appointed.” Id.

               A statement made “during a custodial interrogation is inadmissible at trial
unless” the State can establish a knowing and voluntary waiver of the rights. Berghuis v.
Thompkins, 560 U.S. 370, 382 (2010). “[A] valid waiver will not be presumed simply from
the silence of the accused after warnings are given or simply from the fact that a confession
was in fact eventually obtained.” Miranda, 384 U.S. at 475. “The State bears the burden
of establishing ‘waiver by a preponderance of the evidence.’” State v. Climer, 400 S.W.3d
537, 564 (Tenn. 2013) (quoting Berghuis, 560 U.S. at 384). Although the State need not
“show that a waiver of Miranda rights was express,” the giving of an uncoerced statement
following the provision of Miranda warnings, “standing alone, is insufficient to
                                              -4-
demonstrate ‘a valid waiver.’” Climer, 400 S.W.3d at 564 (quoting Miranda, 384 U.S. at
475).

              The waiver inquiry “has two distinct dimensions”: waiver must
              be “voluntary in the sense that it was the product of a free and
              deliberate choice rather than intimidation, coercion, or
              deception,” and “made with a full awareness of both the nature
              of the right being abandoned and the consequences of the
              decision to abandon it.”

Berghuis, 560 U.S. at 382-83 (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)); see
also Climer, 400 S.W.3d at 564-65. The trial court “may conclude that a defendant
voluntarily waived his rights if, under the totality of the circumstances, the court determines
that the waiver was uncoerced and that the defendant understood the consequences of
waiver.” Id. (citing Stephenson, 878 S.W.2d at 545). “Among the circumstances courts
have considered are the defendant’s age, background, level of functioning, reading and
writing skills, prior experience with the criminal justice system, demeanor, responsiveness
to questioning, possible malingering, and the manner, detail, and language in which the
Miranda rights are explained.” State v. Blackstock, 19 S.W.3d 200, 208 (Tenn. 2000).

              Even statements given following the proper provision and waiver of Miranda
warnings must be voluntary to be admissible. See Arizona v. Fulminante, 499 U.S. 279,
286-88 (1991); State v. Kelly, 603 S.W.2d 726, 728 (Tenn. 1980). This means that, to pass
federal constitutional muster and be admissible at trial, a confession must be freely and
voluntarily given and not “extracted by any sort of threats or violence, nor obtained by any
direct or implied promises, however slight, nor by the exertion of any improper influence”
or police overreaching. Bram v. United States, 168 U.S. 532, 542-43 (1897) (citation
omitted). To determine voluntariness under the federal standard, the reviewing court must
examine the totality of the circumstances surrounding the confession to determine “whether
the behavior of the State’s law enforcement officials was such as to overbear [the
defendant’s] will to resist and bring about confessions not freely self-determined—a
question to be answered with complete disregard of whether or not [the defendant] in fact
spoke the truth.” Rogers v. Richmond, 365 U.S. 534, 544 (1961).

              “The test of voluntariness for confessions under Article I, § 9 of the
Tennessee Constitution is broader and more protective of individual rights than the test of
voluntariness under the Fifth Amendment.” State v. Smith, 933 S.W.2d 450, 455 (Tenn.
1996) (citing State v. Stephenson, 878 S.W.2d 530, 545 (Tenn. 1994), abrogated on other
grounds by State v. Saylor, 117 S.W.3d 239 (Tenn. 2003)); see also State v. Thacker, 164
S.W.3d 208, 248 (Tenn. 2005). “The critical question is ‘whether the behavior of the state’s
law enforcement officials was such as to overbear [the defendant’s] will to resist and bring
                                              -5-
about confessions not freely self-determined.’” Smith, 933 S.W.2d at 455-56 (quoting
Kelly, 603 S.W.2d at 728 (internal citation and quotation marks omitted)).

               The trial court declined to “mak[e] a decision about whether he was actually
in custody or not” but concluded that the defendant’s statement was admissible because the
defendant “did exercise a knowing and voluntary waiver of his constitutional rights.”
Whether the defendant was in custody, however, is a threshold question because “[b]y its
own terms, Miranda applies to the questioning of an individual who has been ‘taken into
custody or otherwise deprived of his freedom by the authorities in any significant way.’”
State v. Dailey, 273 S.W.3d 94, 102 (Tenn. 2009) (quoting Miranda, 384 U.S. at 478).
During the interview, which lasted less than two hours, the defendant agreed that he was
“here on [his] own free will” and that Detective Taylor had driven the defendant to the
sheriff’s department for questioning only because the defendant did not possess a valid
driver’s license. The interview took place at a table, and the defendant was not restrained
at any point. Detective Taylor clearly and explicitly told the defendant that he was not
under arrest and was free to leave. She also told him that he could terminate the interview
at any time. At the conclusion of the interview, the defendant was not arrested. Despite
the trial court’s unexplained reluctance to address the issue, the record clearly establishes
that the defendant was not in custody when he gave the statement to Detective Taylor. In
consequence, Detective Taylor was not required to provide him with Miranda warnings.

               Detective Taylor did, however, provide the defendant with Miranda
warnings, and the defendant nodded along as she did so. She then provided him with the
written rights waiver form and encouraged the defendant to read along as “I’m reading it
to you.” When she asked the defendant if he understood the rights waiver form, the
defendant replied, “Yea[h], I don’t.” The detective then went through each of his
constitutional rights again and explained the contents of the form a second time. She then
asked the defendant, “You understand though what you’re doing?” The defendant nodded
in agreement. Detective Taylor explained the nature of her investigation and reiterated that
the defendant was free to leave before asking, “Now, do you understand that or do you
have any questions? Cause I want you to be crystal clear . . . .” The defendant replied, “I
understand it.” Detective Taylor again encouraged the defendant to “please take the time,
read each and every line” of the waiver form “and then initial. And if you have any
questions during that time, ask me.” After the defendant read the form, she asked again if
he understood everything and whether he had any trouble reading the form, and the
defendant responded, “No. No, I understand it. All of it.”

              The record establishes that the defendant voluntarily waived his
constitutional rights and provided a voluntary statement to Detective Taylor. Detective
Taylor, who was calm and courteous throughout the interview, took pains to ensure that
the defendant understood his constitutional rights before asking him to sign the rights
                                             -6-
waiver form. The defendant indicated more than once that he understood his rights and
what he was forfeiting by waiving them. The defendant was offered food and drink during
the interview. The interview lasted only two hours, and the defendant was allowed to leave
at its conclusion. Absolutely no evidence suggested that the defendant’s will was
overborne. Under these circumstances, the trial court did not err by denying the motion to
suppress.

                                    B. Video Recording

              The defendant argues that the trial court should not have admitted the video
recording of his interview with Detective Taylor because it was not properly authenticated
due to the incorrect time and date stamp.

               Tennessee Rule of Evidence 901 provides that “[t]he requirement of
authentication or identification as a condition precedent to admissibility is satisfied by
evidence sufficient to the court to support a finding by the trier of fact that the matter in
question is what its proponent claims.” Tenn. R. Evid. 901(a). “Authentication can be
properly established by the testimony of a witness with knowledge that the ‘matter is what
it is claimed to be.’” State v. Mickens, 123 S.W.3d 355, 376 (Tenn. Crim. App. 2003)
(citing Tenn. R. Evid. 901(b)(1)). Both Rule 901 and the common law designate the trial
court as the “arbiter of authentication issues,” and, accordingly, that court’s ruling will not
be disturbed absent a showing that the court clearly abused its discretion. See Tenn. R.
Evid. 901, Advisory Comm’n Comments; Mickens, 123 S.W.3d at 376. An abuse of
discretion occurs when the trial court applies an incorrect legal standard or reaches a
conclusion that is “illogical or unreasonable and causes an injustice to the party
complaining.” State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006), overruled on other
grounds by State v. Patterson, 564 S.W.3d 423, 433 (Tenn. 2018); see State v. Shirley, 6
S.W.3d 243, 247 (Tenn. 1999).

              The defendant argues that, given the erroneous time and date stamp,
Detective Taylor could not properly say that the video recording was actually a video
recording of her interview with the defendant. That is not what the rule requires. To be
sure, Rule 901 provides that authentication may be made by the testimony of a witness
with knowledge that “a matter is what it is claimed to be.” Tenn. R. Evid. 901(b)(1). In
this case, Detective Taylor identified herself and the defendant on the video and testified
that the video recording being offered into evidence was the video recording of her
interview of the defendant. The accuracy of the time stamp was irrelevant to the
determination whether the recording was properly authenticated under Rule 901; it was
enough that Detective Taylor testified that the recording was what it purported to be, the
video recording of her interview of the defendant. The trial court did not err by admitting
the video.
                                              -7-
                                  III. Handwritten Notes

            Prior to trial, the defendant moved the trial court pursuant to Tennessee Rule
of Evidence 404(b) to exclude from evidence the “handwritten notes” purportedly
exchanged by the defendant and the victim and located by the police inside the “victim’s
home” as unfairly prejudicial. No ruling on this motion appears in the record on appeal.

                At trial, during her direct examination testimony, the victim’s mother
testified that she initially came to suspect that the defendant had been abusing the victim
after she discovered handwritten notes hidden among the victim’s clothes. She stated that,
from the tenor of the notes, she surmised that the two were “having sex.” When the State
sought to introduce these notes into evidence, the defendant objected on grounds that the
State had failed to lay a proper foundation for their admission and on grounds that anything
purportedly written by the victim would constitute inadmissible hearsay. The trial court
sustained the objection as to a lack of foundation. After the victim’s mother testified that
she recognized the victim’s and defendant’s handwriting on the notes, the trial court agreed
that a proper foundation had been laid and admitted the notes into evidence, and the
defendant offered no further objection to their admission.

              On appeal, the defendant argues that the trial court erred by admitting the
notes into evidence because they were irrelevant. It is well-settled, however, that “a party
is bound by the ground asserted when making an objection” and “cannot assert a new or
different theory to support the objection in the motion for a new trial or in the appellate
court.” State v. Adkisson, 899 S.W.2d 626, 634-35 (Tenn. Crim. App. 1994). “When, as
here, a party abandons the ground asserted when the objection was made and asserts
completely different grounds in the motion for a new trial and in this [c]ourt, the party
waives the issue.” Id. at 635. The defendant has waived our consideration of this issue.

                                      IV. Sentencing

              The defendant contends that the trial court erred by imposing a total effective
sentence of 78 years’ incarceration. The State contends that the trial court did not err.

             The trial court imposed sentences of 25 years in Count 1, 26 years in Count
2, and 27 years in Count 3, finding that the defendant committed the offenses “for the
purpose of pleasure or excitement of the defendant,” see T.C.A. § 40-35-114(7), and that
the defendant abused a position of private trust, see id. § 40-35-114(14). The court
determined that the sentences should be aligned consecutively given that the defendant
engaged in “a continuous course of action” that was “predatory” and “calculated to take
advantage of a minor child and her immaturity and affection” and that the victim would be
                                             -8-
forced to deal with the ramifications of the abuse “for the rest of her life.” The court
observed that the defendant only stopped abusing the victim when her mother stopped
working nights, thereby depriving him of time alone with the victim.

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

               The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court’s exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). Although the trial
court did not specifically identify which of Code section 40-35-115(b)’s grounds applied,
the record is clear that the court relied on Code section 40-35-115(b)(5), which permits the
imposition of consecutive sentences when

              The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant’s undetected sexual activity, the nature and scope of
              the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims.

T.C.A. § 40-35-115(b)(5). The record establishes that the defendant used his position as
the victim’s uncle to commit the offenses.

              In our view, the trial court did not abuse its discretion by imposing an
aggregate sentence of 78 years. The defendant does not argue that the trial court misapplied
                                             -9-
the enhancement or mitigating factors and does not contend that the trial court based the
consecutive alignment of the sentences on an improper ground and instead asserts that the
“record does not support a finding that” the sentence imposed “was justly deserved, was
the least severe measure necessary, or otherwise complies with the overall purposes and
principles” of sentencing. Our standard of review does not permit us the luxury of simply
reconsidering the sentencing decision of the trial court when the record indicates that it was
imposed in compliance with statutory sentencing principles.

                                       V. Conclusion

              Based on the foregoing analysis, we affirm the judgments of the trial court.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                            -10-